 INTERNATIONALBROTHERHOOD OF PAINTERS,LOCAL NO. 195541InternationalBrotherhood of Painters and AlliedTrades,Dry WallFinishers,Local No.1955 andBrett Construction Company and Machine DrywallApplicators.Case 4-CD-242July 9, 1971DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYThis` is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followinga charge filed by Brett Construction Company rallegingthat International Brotherhood of Paintersand Allied Trades, Dry Wail Finishers, Local No.1955,2' violated Section 8(b)(4)(D) of the Act. A dulyscheduled hearing was held before Hearing OfficerAlfred''Vitareili of the National Labor RelationsBoard on January 27 and February 3 and 10,Allparties- were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to adduceevidence bearing on the issue.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational "t abor Relations, Board has 'delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings made by theHearingOfficer at the hearing and finds that they arefreefrom prejudicial error. They, are hereby affirmed.Briefs filed by Brett, Machine Drywall Applicators,and the Repondent Union have been duly considered.Upon the entire record in this case, the Board makesthe following-findings:1.THE BUSINESS OF THE COMPANIESthatBrett is engaged in interstate-comerce and issubject to the Board's jurisdiction. -Itwas - also stipulated thatMachine DrywallApplicators 3 is a New Jersey partnership consisting oftwo brothers,Willard Charles'Niessner and RolandNiessner. It is engaged in the business of installingand finishing drywall and maintains its principaloffice in Blackwood, New Jersey.Altman Bros., Inc .4 is a Pennsylvania corporationengaged in drywall installation' with- its principaloffice located in Glenside, Pennsylvania. Altmanannually purchases materials valued in excess -of$50,000 directly from points outside `the Common-wealth of Pennsylvania.'The Korman Corporation 5 is a Pennsylvaniacorporation with its principal office in Jenkintown,Pennsylvania, engaged 'in the development _ andconstruction business. During the past year-its grossvolume of business totaled in excess!Of `$1 million.During thesameperiod; it purchased and 'received'materials valued in excess of $50,000 frompointsoutside the Commonwealth of Pennsylvania` ThisCompany is engaged in interstate commerce withinthe meaning of the Act, as amended.` At all timesmaterial herein, the Korman Corporation: has beenthe owner of the construction site used-'for theconstruction of the apartment buildings in Black-wood, New Jersey, to be known as- CherrywoodApartments.We find, in accordance with the foregoing, thatsince Brett, which was affected 'by the RespondentUnion's conduct, is admittedly,engaged in commerce,itwill effectuate the purpose of the Act to assertjurisdiction herein.6H. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that theRespondent Union is a labor organization-within themeaning of Section 2(5) of the Act.The parties,stipulated that Brett is aNew Jerseycorporation engaged in the general contractingbusiness.Itsgrossvolume of business annually totalsin excess of$1million and it is presently undercontract with the Korman,Corporation to constructCherrywood Apartments'at a cost in excess of $1million.In the construction of these apartments,located,,in Blackwood,New Jersey,,Brett has pur-chased and received materials and supplies valued inexcess of$50,Q00 from points outside the State of NewJersey, whichmaterials and supplies will be used inthe construction of these apartments.It wasconcededIHerein called Brett.2Herein called the Respondent Union.3Hereincalled the Employer.dHerein called Altman.5Herein called Korman.III.THE DISPUTEA.Background and FactsIn June-1970 Korman engaged Brett, which has nocontract with the Respondent Union, ,as its-.generalcontractor to construct 100, apartment units, to beknown as Cherrywood Apartments,on its-land inBlackwood,New Jersey.On October 20, 1970, Brettcontracted with the Employer,which has no contrac-tual relationship with any union,as its subcontractorto install and finish the drywall in the 100-units.-eSheetMetal International,Local28,AFL-CIO (Nu-Fiberglass DuctCorporation),159NLRB 1423,1425;Local-173,Woo4`lftre a&d-'MetalLather's International Unror,AFL-CIO (Newark &EssexPlastering Co.),121 NLRB 1094,1097.192 NLRB No. 10 42DECISIONSOF NATIONALLABOR RELATIONS BOARDApparently the Employer began the work, utilizingnonuniondrywallfinishers,sometime in September.On November 20 Joseph Fiorelli, the RespondentUnion'sbusiness agent, visited the CherrywoodApartments project and talked with Edward Butcher,the superintendent, and,Charles Niessner, one of theEmployer's partners.Niessner asked Fiorelli what hewas doing at the project and Fiorelli replied, that thiswas "his" territory, that Niessner could not do the job,and that it was an, "Altman and Korman job."Butcher then said that it was a Brettjob. Fiorellistated that he was ,going to shut down all of Altman'sjobs,During,the conversation Fiorelli asked Niessnerto use men from the Union, to which Niessner replied"not & chance."The Repsondent Union began picketing the Cherry-wood Apartments project on November 23. Duringthe picketingsome of thepickets informedButcherthat the picketing, was to obtain the work of installingand finishing; --the drywall, formembers of theRespondent, Union. The, picketing resulted in thefailure of-numerous suppliers to make deliveries ofsupplies necessary to continue the work on the projectand alsp, resulted in employees of various subcontrac-tors not reporting for work. The picketing continued-until December28, 1970,was resumedon January 7,197and, continued thereafter until January. 14 whena temporary:, injunction forbidding the picketing wasobtained.B.TheWork in DisputeThe dispute in this` proceeding involves the work ofinstalling and finishing drywall at the Cherry woodApartments project in Blackwood, New Jersey.C.The Contentions of the PartiesThe Respondent Union contends that Brett is thealter LegoofAltman and,- since' it has a contractrequiringAltman to employ members of theRespon-dent Union, the subcontracting by Brett of the workto the Employer, who does not employ members oftheUnion, constituted a breach of . the Altmancontract.The Respondent Union argues that itspicketing was therefore directed"a_tBrett because- ofthe alleged breach of contract and was not inderogation of Section 8(b)(4)(D)of the-Act.The Employer and Brett both contend thatthe work'assignment here in dispute, is-, that made by theEmployer to its employeesand not 'the assignment ofthe work from Brett to the Employer. They assert that,since the Employer is not involved in the contractualdispute between Brett and the .Respondent Union,picketing with an object of disrupting the Employer'sassignment of the work to its employees isinviolationof Section 8(b)(4)(D)of the-Act. -Inn the alternativeBrett contends that it is.not thealter.ego:of,Altmanand therefore Altman's contract with the, ItpondentUnionisnot binding upon-itand there was nocontractual obligation to _ employ members of theRespondentUnion.As a second alternative Brettcontendsthat the contractbetweenAltmanand theRespondent Union does-not- cover the geographicalarea in which the work is being performed.D.Applicability of theStatuteBefore the Board proceeds with a determination of adispute itmust`first'be satisfied,that`there , isreasonable'cause to believe that Section 8(b)(4)(D)has been violated.The recordin this proceeding is clearthat, fromNovember 24 toDecember28, x1970, and. again-fromJanuary 7 to January 14,1971, the Respondent ,Unionpicketed with an'object of^forcing the Employer, tpassign`the work of installing and finishing drywall atthe Cherrywood Apartments project in Blackwood,New, Jersey, to its members rather than, to thenonunion employees then, being employed by theEmployer. Under these circumstances we concludethat there is reasonable,cause,to believe that aviolation of Section 8(b)(4)(D?),hasoccurred and thatthe dispute is, properly before the Board for determination pursuant to Section10(k) of the Act.'E.Merits of the DisputeSection 1.0(k) of the Act"requires,that, the Boardmake an affirmative assignment of disputed,*orkafter giving due consideration `to various factors. Inthis case there is no evidence that there are relevantBoard certifications,Joint Board awards, or that theEmployer herein has a contractual relationship withtheRespondentUnion. Nor 'does'the RespondentUnion contend that the employees now doing thework`are less capable to perform 'the ' work "than itsmembers or that there -exists any, area or 'industry,practice which would favor assignment of'the work toits,members.Nor does the Respondent Union suggestthat such` factors as efficiency or economy-support itsclaim to'the work. On the contrary its'sole contention,as indicated above, is that Brett is thealter egoofAltman and that it was therefore entitled to`enforcethe contract with Altman,requiring the_mtdization' ofRespondentUnion's members,against' Brett bypicketing the Cherrywood Apartments project. ° ""The issue here,however, is not the assignment of thegeneral contractor, Brett,to the subcontractor, theEmployer,but the assignment{of the work in dispute, INTERNATIONALBROTHERHOODOF PAINTERS, LOCAL NO.1955the installation and finishing of -drywall, by theEmployer to its nonunion employees. Thus anycontract which may have existed between Brett andtheRespondentUnion is not relevant to thisproceeding,- for ,ft would not pertain to the work indispute."We can therefore find no factor which wouldsupport anassignmentof_ the work to employeesrepresented- by the Respondent Union. Converselythe'record shows that there, have been no complaintsregarding .the` work of the employees of the Employer,which gives rise to the inference that their continuedemployment is consistent with the efficient operationof''the Einployer.'s business. All these circumstancessupport the continued assignment of the work to theEmployer's employees After assessment of all therelevant factors it is our considered judgment that theemployees now employed by the Employer have asuperior claim to the disputed work herein.On the basis of the entire record, therefore, we shalldetermine; the existing' jurisdictional controversy byawarding, to', the employees employed the the Employ-er,who are not currently represented by any union,the work of installing and finishing drywall at theCherrywood Apartments project in Blackwood, NewJersey. The present determination is limited to theparticular controversy which gave rise to this proceed-ing.DETERMINATION OF DISPUTE43Pursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the- National Labor Relations Boardhereby makes the following determination of dispute:1.Employees employed by the Employer, Ma-chine Drywall Applicators, are entitled to perform thework of installing and finishing drywall at theCherrywood Apartments, Blackwood, New Jersey.2.InternationalBrotherhood of Painters andAllied Trades, Dry Wall Finishers, Local No. 1955, isnot entitled,bymeans proscribed by Section8(b)(4)(D) of the Act, to force or require MachineDrywall Applicators to assign, any such disputed workto drywall finishers who are represented by that labororganization.3.Within 10 days from the date of this Decisionand Determination of Dispute, International-Brother-hood of Painters and , Allied Trades, DryWallFinishers, Local No. 1955, shall notify the RegionalDirector for Region 4, in writing, whether it willrefrain from forcing or requiring the Employer, bymeans proscribed in Section 8(b)(4)(D), to assign thework ',in dispute to employees represented by thatlabor organization rather - than to' the employeesemployed by the Employer.T InternationalUnion of OperatingEngineers,Local No. 450, AFL-CIO(HydrocarbonConstructionCompany),190 NLRB No. 20.